DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending.
Claims 6-8, 10, 12 are withdrawn.
Claims 1-5, 9, 11 and 13-18 are addressed herein.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Displacing mechanism in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The features of the displacing mechanism are outlined in [0022]-[0025].
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 Delaying mechanism in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The features of the delaying mechanism are outlined in [0020].
This application includes one or more claim limitations that use the word “means,” and being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Means of an actuator in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The features of the delaying mechanism are outlined in [0031].
This application includes one or more claim limitations that use the word “means,” and being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled Locking mechanism in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The features of the delaying mechanism are outlined in [0030].
This application includes one or more claim limitations that use the word “means,” and being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Seat belt tensioner in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The structure of the seat belt tensioner is not described in the specification.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
This application includes one or more claim limitations that use a generic placeholder or step but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: Dampening mechanism in claim 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2-5, 9, 11, 13, 15 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 2, 5, 9, 11, 13, 15, each recites, “said seat element’s” throughout.  This is part of the amended language in response to a previous 112 rejection.  However, the seat element is an inanimate object incapable of possession.  Thus, it is unclear how the seat element possesses the subsequent limitations.  It appears this language, as an example, refers to “in the out-of-use position of the seat element” and will be interested as such.  
Re claims 2, 3, and 13, each recites, “its.”  Numerous elements are previously introduced and thus, it is unclear as to which this language reefers.  It appears to refer to “said seat element” and will be interpreted as such.
Re claim 3, claim 3 recites, “preferably” in the last clause.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of this examination, this language will be interpreted as outside the scope of the claims.  
Re claim 13, claim 13 recites, “seat belt tensioner” in line 3.  This feature is interpreted under 35 USC 112f above.  However, the specification makes no mention of any structure associated with the seat belt tensioner.  Thus, the meets and bounds of 
Claim(s) 4 and 18 is/are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romca et al (“Romca”) (US 2002/0043851) in view of Merrick et al (“Merrick”) (US 6,328,379).
Re claim 1, Romca discloses a passenger seat (Fig. 1 5) comprising: 
a carrier structure (SF); 
a backrest (5A) fastened to the carrier structure (SF); and 
a seat element (5B) fastened to the carrier structure (SF) so as to be displaceable (Fig. 2-3), relative to the backrest (5A), in a direction of depth of a seating 
wherein, in a usable position (Fig. 2), said seat element (5B) is arranged in such a way, relative to the backrest (5A), that a front edge (right edge of 5B) of said seat element (5B) that faces away from the backrest (5A) is arranged at a first distance (Fig. 2) from a backrest surface (right surface of 5A) of said backrest (5A), and 
wherein, in an out-of-use position (Fig. 3), said seat element (5B) is received, at least partially, in a gap (between bottom of 5A and 5B, at 5C) provided between a part of the carrier structure (top part of SF) that carries said seat element (5B) and an edge (bottom of 5A) of the backrest (5A) that faces towards said seat element (5B), so that the front edge (right edge of 5A) of the seat element (5A) is arranged at a second distance (Fig. 3) from the backrest surface (right surface of 5A) of the backrest (5A) that is less than (Fig. 2-3) the first distance (Fig. 2),
but fails to disclose the seat element fastened to the carrier structure independently of the backrest, so as to be displaceable independent of the backrest.  
However, Merrick discloses that it is known to have the seat element (46) fastened to the carrier structure (42/43) independently of the backrest (backrest of 21), so as to be displaceable independent of (Fig. 1-4) the backrest (backrest of 21).
It would have been obvious to a person having ordinary skill in the art before the effective fling date of the claimed invention to modify the passenger seat of Romca with the seat element fastened to the carrier structure independently of the backrest, so as to be displaceable independent of the backrest in order to allow for displacement of the 
Re claim 2, Romca as modified discloses the passenger seat according to claim 1, further comprising at least one of: 
wherein the seat element (5B) protrudes, in said seat element’s out-of-use position (Fig. 3), into the gap (between SF and bottom of 5A) provided between that part of the carrier structure (SF) which carries the seat element (5B) and that edge (bottom of 5A) of the backrest (5A) which faces towards said seat element (5B), and fills up (Fig. 3) said gap (between SF and bottom of 5A), so that a rear edge (rear of 5B) of the seat element (5B) that faces towards the backrest (5A) when said seat element (5B) is in said seat element’s (5B) usable position (Fig. 2) is arranged at a third distance (Fig. 2) from a rear side (rear of 5A) of the backrest (5A), or 
wherein the gap provided between that part of the carrier structure which carries the seat element and that edge of the backrest which faces towards said seat element is closed by a cover attached in an area of a rear side of the backrest (as this is all part of an “or” clause).
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 5, Romca as modified discloses the passenger seat according to claim 1, further comprising at least one of: 

a delaying mechanism configured to delay a displacing movement of the seat element between said seat element’s (5B) usable position and said seat element’s (5B) out-of-use position (as this is part of an “or” clause and is thus not required); or 
a damping mechanism configured to dampen the displacing movement of the seat element between said seat element’s (5B) usable position and said seat element’s (5B) out-of-use position, and 
wherein said damping mechanism comprises at least one of a compressible area of a seat pad belonging to the seat element or at least one oil-pressure damper (as this is part of an “or” clause and is thus not required).
Re claim 16, Romca as modified discloses a passenger cabin area (6) which comprises: 
a main aisle (left to right Fig. 1) which extends substantially parallel to a longitudinal axis (left to right Fig. 1) of the passenger cabin area (6); 
an exit ([0027[); 
a transverse aisle (8) which connects the main aisle (left to right Fig. 1) to the exit ([0027]); and 
at least one passenger seat (5) according to claim 1 (see above) arranged in the passenger cabin area (6) adjacent to the transverse aisle (8) in such a way that the seat element (5B or 5B’) of the passenger seat (5) faces towards said transverse aisle (8).
Re claim 17, Romca discloses the passenger cabin area according to claim 16, wherein the exit ([0027]) is an emergency exit ([0027]).

Claim(s) 3-4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romca et al (“Romca”) (US 2002/0043851) in view of Merrick et al (“Merrick”) (US 6,328,379) and Aufrere et al (“Aufrere”) (US 5,733,005).
Re claim 3, Romca as modified discloses the passenger seat according to claim 1, but fails to disclose further comprising at least one of: 
wherein a front edge, which faces away from the backrest, of that part of the carrier structure which carries the seat element is in alignment with the front edge of said seat element when said seat element is in its out-of-use position (as this is part of an “or” clause is and thus not required), or 
wherein said seat element comprises a carrier plate comprising a rigid material, and also a seat pad positioned on said carrier plate, and 
wherein said carrier plate is preferably provided with an opening in an area of the gap provided between that part of the carrier structure which carries the seat element and that edge of the backrest which faces towards said seat element.
However, Aufrere discloses wherein said seat element (2) comprises a carrier plate (10, 20) comprising a rigid material (Col 3 line 14, Col 3 line 21), and also a seat pad (4) positioned on said carrier plate (10, 20), 
wherein said carrier plate is preferably provided with an opening in an area of the gap provided between that part of the carrier structure which carries the seat element 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger seat of Romca wherein said seat element comprises a carrier plate comprising a rigid material, and also a seat pad positioned on said carrier plate, wherein said carrier plate is preferably provided with an opening in an area of the gap provided between that part of the carrier structure which carries the seat element and that edge of the backrest which faces towards said seat element as disclosed by Aufrere in order to add comfort to a user through use of a pad (as pads are very well known and common in the art), and to allow for both vertical and horizontal movement of the pad 4, instead of just a horizontal movement as shown by Romca.  
Re claim 4, Romca as modified discloses the passenger seat according to claim 3, Aufrere discloses further comprising at least one of: 
wherein the carrier plate (10, 20) comprises a first section (10) and a second section (20) displaceable relative to (Fig. 2-3) said first section (10), or 
wherein the seat pad is compressible or foldable, in an area that faces towards the backrest (as this language is part of an “or” clause).
Re claim 11, Romca as modified discloses the passenger seat according to claim 1, but fails to disclose further comprising a locking mechanism for locking the seat element in its usable position, and further comprising at least one of 
wherein said locking mechanism is configured to allow a displacement of the seat element from said seat element’s out-of-use position into said seat element’s usable 
wherein said locking mechanism is configured to unlock itself automatically when no force applied to the seat element by a user of the passenger seat is acting upon said seat element.
However, Aufrere discloses further comprising a locking mechanism (60) for locking the seat element (4) in its usable position (Fig. 3), and further comprising at least one of 
wherein said locking mechanism (60) is configured to allow a displacement of the seat element (4) from said seat element’s (4) out-of-use position (Fig. 2) into said seat element’s (4) usable position (Fig. 3, when unlocked), but to prevent a displacement of the seat element (4) from said seat element’s (4) usable position (Fig. 3) into said seat element’s (4) out-of-use position (Fig. 2) when a force applied to the seat element (4) by a user of the passenger seat (Co 5 lines 21-29) is acting upon said seat element (4, when locked), or 
wherein said locking mechanism is configured to unlock itself automatically when no force applied to the seat element by a user of the passenger seat is acting upon said seat element (as this is part of an “or” clause and a “when” clause).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger seat of Romca further comprising a locking mechanism for locking the seat element in said seat element’s usable position, and further comprising at least one of wherein said locking 
The phrase “for” and “configured” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 18, Romca as modified discloses the passenger seat according to claim 11, Aufrere discloses wherein the locking mechanism (60) comprises: 
a tooth rack (61), a latching element (62) and an actuator (knob of Col 5 line 9-11), wherein the latching element (62), in a disengaged position, does not engage with the tooth rack (61) such that the seat element (4) is displaceable between said seat element’s (4) out-of-use position and said seat element’s (4)usable position (Fig. 2-3), .

Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romca et al (“Romca”) (US 2002/0043851) in view of Merrick et al (“Merrick”) (US 6,328,379) and Adragna et al (“Adragna”) (US 2007/0096497).
Re claim 9, Romca as modified discloses the passenger seat according to claim 5, but fails to disclose wherein 
	the displacing mechanism comprises a guide apparatus for guiding the seat element upon being displaced between said seat element’s usable position and said seat element’s out-of-use position, 
	said guide apparatus comprises a guide element of bar-shaped construction and fastened to the seat element and received in a guide rail attached to that part of the carrier structure which carries said seat element.

	said guide apparatus (40) comprises a guide element (46, 48) of bar-shaped construction (Fig. 3) and fastened to the seat element (28) and received in a guide rail (50, 52) attached to that part of the carrier structure (24) which carries said seat element (28).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger seat of Romca wherein the displacing mechanism comprises a guide apparatus for guiding the seat element upon being displaced between said seat element’s usable position and said seat element’s out-of-use position, said guide apparatus comprises a guide element of bar-shaped construction and fastened to the seat element and received in a guide rail attached to that part of the carrier structure which carries said seat element, as disclosed by Adragna in order to use a track and slide mechanism resulting in a smooth transition from the use to nonuse positions, as these mechanisms are very well known and common in the art.    
Re claim 14, Romca as modified discloses the passenger seat according to claim 1, but fails to disclose further comprising a handle attached in an area of the front edge of the seat element, wherein the handle is attached to an underside of the seat element that faces away from the backrest, and said handle extends substantially perpendicularly from said underside of the seat element.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger seat of Romca further comprising a handle attached in an area of the front edge of the seat element, wherein the handle is attached to an underside of the seat element that faces away from the backrest, and said handle extends substantially perpendicularly from said underside of the seat element as disclosed by Adragna in order to allow a user to control movement or sliding of the cushion ([0018]) as handles are very well known and common in the art.  

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romca et al (“Romca”) (US 2002/0043851) in view of Merrick et al (“Merrick”) (US 6,328,379) and Coenen (US 2010/0066116).
Re claim 13, Romca as modified discloses the passenger seat according to claim 1, but fails to disclose further comprising: 
a seat belt configured to secure a passenger sitting on the passenger seat; and 
a seat belt tensioner configured to continuously tension the seat belt securing a passenger sitting on the passenger seat upon displacement of the seat element 
However, Coenen discloses a seat belt (40, 43) configured to secure a passenger (Fig. 1) sitting on the passenger seat (20); and 
a seat belt tensioner ([0105]) configured to continuously tension ([0105]) the seat belt (40, 43) securing a passenger sitting on the passenger seat (20) upon displacement of the seat element (22) between its between said seat element’s (22) out-of-use position and said seat element’s (22) usable position (during a crash even, or the positions described by Romca).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger seat of Romca with a seat belt configured to secure a passenger sitting on the passenger seat; and a seat belt tensioner configured to continuously tension the seat belt securing a passenger sitting on the passenger seat upon displacement of the seat element between said seat element’s between its out-of-use position and said seat element’s usable position, as disclosed by Coenen, in order to secure a passenger to a seat (as seat belts are very well known and common in the art), and to reduce belt slack in the event of a crash ([0105]).    
Re claim 15, Romca as modified discloses the passenger seat according to claim 1, but fails to disclose wherein the backrest comprises a first portion facing away from the seat element and a second portion facing the seat element and being connected to the first portion and the seat element in an articulated manner such that the second portion of the backrest, upon displacing the seat element from said seat 
However, Coenen discloses wherein the backrest (25) comprises a first portion (26) facing away from the seat element (22) and a second portion (28, [0088] disclosing separate parts instead of integral parts) facing the seat element (22) and being connected to the first portion (26) and the seat element (22) in an articulated manner (Fig. 2-3) such that the second portion (28) of the backrest (25), upon displacing the seat element (22) from its said seat element’s (22) out-of-use position into said seat element’s (22) usable position (Fig. 2-3), is pivoted relative to the first portion (26) of the backrest (25) and the seat element (22) in order to reduce a first angle (between 28 and 26) defined between the first and the second portion (28, 26) of the backrest (25) and to simultaneously enlarge a second angle (between 22 and 28) defined between the second portion (28) of the backrest (25) and the seat element (25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger seat of Romca wherein the backrest comprises a first portion facing away from the seat element and a second portion facing the seat element and being connected to the first portion and the seat element in an articulated manner such that the second portion of the backrest, upon displacing the seat element from its out-of-use position into its usable position, is pivoted relative to the first portion of the backrest and the seat element in order to 

Response to Arguments 
Objections to the Claims:  Applicant’s argument with respect to the claim objections is persuasive and objection to the claims is hereby withdrawn.
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is partially persuasive and rejection of the claims pursuant to 35 USC 112 is hereby partially withdrawn.  However, no amendments or arguments were presented with respect to the language, “preferably” in claim 3, and thus, this rejection is maintained.
With respect to the “seat belt tensioner” (interpreted under 35 USC 112f, and rejected under 35 USC 112b for not providing adequate structure capable of performing the claimed function), the Applicant contends that Fig. 13 shows the tensioner 84.  84 is an arrow indicating a manner of movement.  The specification states that 84 (which is a movement arrow) tensions the seatbelt 82.  Rotation about an axis, or an arrow indicating rotation about an axis, does not represent structure.  A movement arrow is incapable of providing physical tension on a seatbelt.  An axis that is tensioned does not constitute structure.  There is no structure identified that causes rotation 84, which in turn, tensions the seatbelt.  Thus, the rejection is maintained.  
Claim Rejections 35 USC 102 and 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant argues the amended features of claim 1.  Romca indeed does not appear to disclose those features identified in above.  However, Merrick shows that it is known in the art to provide a seat element fastened to a carrier structure independently of a backrest, so as to be displaceable independently of the backrest.  Applicant contends that Romca discloses a rigid arrangement which provides a special advantage and thus, even if such a feature were disclosed in another reference, any combination would require modification to the principals of operation of Romca.  The examiner respectfully disagrees.  A modification of Romca in the manner described above does not change the principals of operation thereof.  If Romca were modified such that the seat element moves independently of the backrest, as shown by Merrick, the benefits of Merrick would be imparted (as discussed above) onto Romca. Moving the seat element independently of the backrest would still allow the explicit benefits of Romca identified in [0009] (providing aisle access) and [0010] (providing better access to a row of chairs).  Modifying in the manner provided above not only would not inhibit operation to accomplish these ends, but would likely simplify, maker easier, and improve these goals.  Finally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635